Citation Nr: 1713435	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, in excess of 0 percent prior to September 25, 2012, and in excess 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) which, in pertinent part, granted service connection for right ear hearing loss with a noncompensable evaluation effective October, 19, 2007.  The Veteran appealed the initial rating.  

In a subsequent September 2011 rating decision, the RO granted service connection for left ear hearing loss from October 19, 2007 and assigned a noncompensable rating for bilateral hearing loss.  The Veteran has continued to appeal his initial rating for bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled for a November 2012 Board videoconference hearing but withdrew his hearing request in October 2012 correspondence.  

In a December 2014 decision, the Board denied the appeal for a higher initial rating for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Court Order, the Court remanded the appeal to the Board for action consistent with a Joint Motion for Partial Remand.  

The Board remanded the appeal in May 2016 for an updated VA examination, in compliance with the December 2015 Joint Motion for Partial Remand.  An updated VA examination and updated VA treatment records were obtained in compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In an October 2016 rating decision, the Agency of Original Jurisdiction granted an increased 20 percent rating for bilateral hearing loss effective September 25, 2012, creating a staged rating.  The appeal is once again before the Board for review. 




FINDINGS OF FACT

1.  March 2008 audiometric testing revealed 64 decibel puretone threshold average with 84 percent speech discrimination in the right ear, and a 55 decibel puretone threshold average with 92 percent speech discrimination in the left ear.  The provision of 38 C.F.R. § 4.86(b) for exceptional patterns of hearing impairment were applicable to the right ear in March 2008.  

2.  June 6, 2011 audiometric testing revealed a 58 decibel puretone threshold average with 74 percent speech discrimination in the right ear, and a 55 decibel puretone threshold average with 80 percent speech discrimination in the left ear. 

3.  A September 25, 2012 private audiometric evaluation is not adequate for rating purposes, but the audiometric data tends to identify an increase in the Veteran's hearing thresholds at 1000, 2000, and 4000 HERTZ.  

4.  May 2016 audiometric testing revealed a 66 decibel puretone threshold average with 86 percent speech discrimination in the right ear, and a 60 decibel puretone threshold average with 84 percent speech discrimination in the left ear.  The provision of 38 C.F.R. § 4.86(b) for exceptional patterns of hearing impairment were applicable to both ears in March 2016.


CONCLUSIONS OF LAW

1.  Prior to June 6, 2011, the criteria for an initial compensable rating, in excess of 0 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2016).

2.  For the rating period from June 6, 2011 to September 24, 2012, the criteria for a 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2016).

3.  From September 25, 2012, the criteria for an initial rating, in excess of 20 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The RO issued December 2007 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  The Board notes, additionally, that initial rating claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim.  VAOPGCPREC 8-2003.

The Veteran was afforded VA and VA authorized examinations in March 2008, June 2011, and May 2016 to address bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that examinations of record are adequate for rating purposes.  The VA examinations include complete audiological examinations of the Veteran and addressed all the relevant rating criteria for rating bilateral hearing loss.     

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The Board finds that the AOJ substantially complied with a May 2016 remand order in obtaining an updated VA examination and updated VA treatment records.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

The Veteran has challenged the initial disability ratings assigned for hearing loss by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds that a staged rating is warranted in this case. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis 

The Veteran contends that a higher initial rating is warranted for bilateral hearing loss.  After a review of all the evidence, the Board finds that for the rating period prior to June 6, 2011, a compensable evaluation in excess of 0 percent is not warranted for bilateral hearing loss.  For the rating period from June 6, 2011 to September 24, 2012, a 10 percent rating is granted for bilateral hearing loss.  For the rating period from September 25, 2012, a rating in excess of 20 percent is not warranted.
VA treatment records show that the Veteran has currently diagnosed sensorineural hearing loss and he received hearing aids through VA.  

On the VA authorized audiological evaluation in March 2008, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
70
85
85
LEFT
15
65
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 in the left ear.  

On the VA authorized audiological evaluation in June 6, 2011, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
65
75
80
LEFT
10
65
70
75

Speech audiometry using the Maryland CNC word list revealed an initial speech recognition score of 74 percent in the right ear and of 80 in the left ear.  The Veteran's best performance speech recognition ability was stated to be 82 percent in the right ear and of 86 in the left ear.  The Board has considered the Veteran's initial speech audiometry scores in evaluating the appeal as they are more favorable to the Veteran and there is no indication that the initial testing results were invalid.   The effect of the Veteran's hearing loss on his usual occupation and daily activity was identified during examination as difficulty with hearing conversation in noise and in quiet.  

A graph of a September 25, 2012 private audiogram has been associated with the record.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board finds that the graphical representations on the September 2012 audiogram are clear.  

On the September 2012 private evaluation, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
70
NR
70
LEFT
25
70
NR
85

The September 2012 audiogram did not measure puretone thresholds at 3000 HERTZ and it does not appear that the Maryland CNC was used for speech discrimination testing.  Accordingly, the Board finds that the private audiogram is not adequate for rating purposes.  The Board, nonetheless, finds that the September 2012 audiometric data tends to identify an increase in the Veteran's hearing thresholds at 1000, 2000, and 4000 HERTZ.  Consistent with the terms of a December 2016 Joint Motion for Partial Remand, the Board remanded the appeal for an updated VA examination to address whether the Veteran's hearing loss disability had increased since the June 2011 hearing evaluation.  

On the VA audiological evaluation in May 2016, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
75
85
85
LEFT
20
70
75
75

The audiological evaluation shows that the Veteran had speech recognition ability of 86 percent in the right ear and of 84 percent in the left ear.  The May 2016 VA audiometric test results were stated to be valid for rating purposes.  The Veteran identified a functional impact of difficulty in hearing, especially in the presence of background noise.

Because puretone thresholds were at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for the right ear, but not the left, in the March 2008 audiogram, the provisions of 38 C.F.R. § 4.86(b) for exceptional patterns of hearing impairment are applicable to the right ear in March 2008.  The Board finds that puretone thresholds in both ears met the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b) in May 2016.  38 C.F.R. § 4.86(b) provides that the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

The Board finds that puretone thresholds reported on March 2008, June 2011, and May 2016 audiological evaluations were not at 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Thus, the provisions of 38 C.F.R. § 4.86 (a) for exceptional patterns of hearing impairment do not apply.  

The March 2008 audiometric findings, applied to Table VI, yield a numeric designation of III for the right ear (64 decibel puretone threshold average, and 84 percent speech discrimination).  The audiometric findings, applied to Table VIA, yield a numeric designation of V for the right ear.  The Board will, therefore, apply the numeric designation from table VIA, which will then be elevated to the next higher Roman numeral (VI) under 38 C.F.R. § 4.86(b).  The March 2008 audiometric findings, applied to Table VI, yield a numeric designation of I for the left ear (55 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designation for the right ear (VI) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The June 2011 audiometric findings, applied to Table VI, yield a numeric designation of V for the right ear (58 decibel puretone threshold average, and 74 percent speech discrimination), and a numeric designation of IV for the left ear (55 decibel puretone threshold average, and 80 percent speech discrimination).  The numeric designations for the right ear (V) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The May 2016 audiometric findings, applied to Table VI, yield a numeric designation of III for the right ear (66 decibel puretone threshold average, and 86 percent speech discrimination), and a numeric designation of III for the left ear (60 decibel puretone threshold average, and 84 percent speech discrimination).  The audiometric findings, applied to Table VIA, yield a numeric designation of V for the right ear, and a numeric designation of IV for the left ear.  The Board will, therefore, apply the numeric designation from table VIA, which will then be elevated to the next higher Roman numeral under 38 C.F.R. § 4.86(b).  The numeric designations for the right ear (VI) along with the numeric designation for the left ear (V), entered into Table VII, produce a 20 percent evaluation for hearing impairment.

The Board finds that audiometric testing results from the March 2008, June 2011, and May 2016 VA and VA authorized examinations are probative and included adequate audiometric testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA and VA authorized examinations show an increase in the severity of the Veteran's hearing loss over the course of the appeal to warrant a staged rating.  

Based on the evidence of record, the Board finds that prior June 6, 2011, a compensable evaluation is not warranted for bilateral hearing loss.  Audiometric testing results from March 2008 produced a 0 percent evaluation for hearing impairment and it is not factually ascertainable that an increase in hearing loss occurred prior to the date of a June 6, 2011 VA authorized examination to warrant a  compensable rating.  Accordingly, the Board finds that prior to June 6, 2011, the Veteran has not met or more nearly approximated the criteria for an initial compensable rating for bilateral hearing loss.  

From June 6, 2011 to September 24, 2012, the Board finds that a higher 10 percent rating is warranted for bilateral hearing loss.  Audiometric testing results from a June 6, 2011 VA authorized examination produced a 10 percent evaluation for hearing impairment.  

From September 25, 2012, the Veteran was in receipt of a 20 percent rating for bilateral hearing loss.  The Board notes that the 20 percent rating was granted by the Agency of Original Jurisdiction from the date of the September 25, 2012 private audiological evaluation, the earliest date that an increase in hearing thresholds was indicated since the Veteran's last examination in June 2011 VA.  The Board finds that it is not factually ascertainable, based on evidence of record, that an increase in hearing loss to the 20 percent rating level occurred prior September 25, 2012.  

From September 25, 2012, a higher initial rating in excess of 20 percent is not warranted for bilateral hearing loss.  Audiometric testing results from a March 2016 VA examination produced a 20 percent evaluation for hearing impairment.  Accordingly, the Board finds that from September 25, 2012, the Veteran has not met or more nearly approximated the criteria for an initial rating in excess of 20 percent for bilateral hearing loss.  

During VA examinations, the Veteran reported functional limitations due to hearing loss, to include difficulty with hearing, especially in the presence of background noise, or difficulty with hearing conversations in either the presence of background noise or in a quiet environment.  The Veteran is competent to describe the effects of his hearing loss on daily functioning, and the Board finds his statements are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann 3 Vet. App. at 349.  

For these reasons, the Board finds that a higher initial 10 percent rating is warranted for the rating period from June 6, 2011 to September 24, 2012, and a preponderance of the evidence is against the appeal for a higher initial rating for bilateral hearing loss, in excess of 0 percent prior to June 6, 2011, and in excess of 20 percent from September 25, 2012.  Because the preponderance of the evidence is against the appeal for a higher initial rating prior to June 6, 2011 and from September 25, 2012, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing conversation in the presence of back ground noise or in a quiet environment.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2015).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on occupational functioning and daily life.  Thus, the Board finds that such symptoms do not constitute exceptional factors associated with service-connected hearing loss to warrant referral for an extraschedular rating.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

	

ORDER

Prior to June 6, 2011, an initial compensable rating for bilateral hearing loss is denied.

From June 6, 2011 to September 24, 2012, a higher initial 10 percent rating is granted for bilateral hearing gloss.

From September 25, 2012, a higher initial rating, in excess of 20 percent, for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


